Citation Nr: 0304189	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a rating decision of September 23, 1946, contains 
clear and unmistakable error (CUE) for assigning a 
noncompensable evaluation for the veteran's service-connected 
residuals of a laceration of the ulnar surface of the right 
wrist. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, wherein the RO assigned a 
30 percent evaluation for the veteran's service-connected 
residuals of a laceration of the ulnar surface of the right 
wrist, effective November 14, 2000.  The veteran claims that 
a September 1946 rating decision that assigned a 
noncompensable evaluation for this disability contains CUE.  

The RO characterized the issue on appeal as "entitlement to 
an effective date of 2-1-46 for neurological residuals of 
ulnar nerve injury, status post laceration of right 
(dominant) wrist based on [CUE] in Rating of 9-23-46".  
However, the only issue adjudicated by the RO was whether the 
September 1946 rating decision contains CUE for assigning a 
noncompensable evaluation for the veteran's service-connected 
residuals of a laceration of the ulnar surface of the right 
wrist.  As such, an effective-date claim pursuant to 38 
U.S.C.A. § 5110 was never considered by the RO, and it is 
unclear from the record whether the veteran wishes to pursue 
a separate claim for an earlier effective date.  Therefore, 
that potential issue is referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed September 1946 rating decision assigned a 
noncompensable evaluation for the veteran's service-connected 
residuals of a laceration of the ulnar surface of the right 
wrist.

3.  The September 1946 rating decision was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  A September 1946 rating decision that assigned a 
noncompensable evaluation for veteran's service-connected 
residuals of a laceration of the ulnar surface of the right 
wrist is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The September 1946 rating decision does not contain clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159. 

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  With respect to the notice 
provisions, the Board observes that a statement of the case 
issued in April 2002 and a supplemental statement of the case 
issued in August 2002 notified the veteran of the type of 
evidence needed to substantiate his claim of CUE.  A March 
2002 letter by the RO also notified the veteran of the 
relevant provisions of the VCAA.  The Board is therefore 
satisfied that the requirements of 38 U.S.C.A. § 5103 have 
been met.  See 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

In a September 1946 rating decision, the RO granted service 
connection for "scar, ulnar surface left wrist, resid. of 
laceration", but assigned a noncompensable (zero percent) 
evaluation.  The RO did not include any reasons or bases for 
its decision to assign a noncompensable evaluation.  Although 
a copy of the notice of that determination is not of record, 
a VA Form 7609 submitted and approved in September 1946 is of 
record.  That form indicates that the veteran's claim was in 
a disallowed status because, in part, the disability was 
shown to be less than 10 percent or zero percent disabling.  
This is consistent with the rating decision VA Form 7525, 
which is of record and which shows that the disability in 
question was incurred in service, but was zero percent 
disabling.  On the VA Form 7609, it is indicated that the 
veteran was being sent a VA Form P-82a.  VA Form P-82a 
contains not only notice of the decision rendered in 
connection with a claim for disability, but also contains 
appellate right information.  Thus, although a copy of the 
actual notice letter is not in the record, there is 
sufficient evidence of record that indicates that the veteran 
was notified of the decision and provided with appellate 
right information.  The law presumes that the notice letters 
were properly mailed and forwarded in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary"); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Despite the 
assertions in this case, the Board does not find the absence 
of a copy of the actual notice letter to be the type of 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent.  
Thus, although the veteran was notified of the decision in 
question and of his appellate rights in a VA Form P-82a, no 
appeal was filed.  In November 2000, the veteran filed a 
claim for an increased evaluation for this disability.  In a 
November 2001 rating decision, the RO increased the veteran's 
disability evaluation to 30 percent, effective November 2000.  
The veteran now contends that the September 1946 rating 
decision contains CUE for failing to assign a compensable 
evaluation for his disability involving the right ulnar 
nerve.  

The September 1946 rating decision was not appealed and 
became final.  38 U.S.C.A. § 7105(d) (West 2002).  Therefore, 
that decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5108, 
5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requests that the September 1946 rating 
decision be revised on the basis of CUE.  For the reasons set 
forth below, the appeal is denied.

Pursuant to 38 C.F.R. § 3.104(a) (2002), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1946 
rating decision.  38 C.F.R. § 3.105.  At that time, 
disability evaluations were determined by the application of 
the 1946 edition of the VA Schedule for Rating Disabilities, 
which was based on the average impairment of earning 
capacity.  Separate diagnostic codes identified the various 
disabilities.  38 C.F.R. § 4.1 (1946).  

At the time of the September 1946 rating decision, a 10 
percent evaluation was warranted for a scar that was 
superficial, tender and painful on objective demonstration.  
Diagnostic Code (DC) 7804 (1946).  A compensable evaluation 
was also warranted for complete or incomplete paralysis of 
the ulnar nerve under DC 8516 (1946).  Under this provision, 
mild, incomplete paralysis of the ulnar nerve was rated as 10 
percent disabling in either extremity, while moderate 
incomplete paralysis was rated as 30 percent disabling in the 
major extremity and 20 percent disabling in the minor 
extremity.  Severe incomplete paralysis of the ulnar nerve 
warranted a 40 percent evaluation in the major extremity and 
a 30 percent evaluation in the minor extremity.  Id. 

The Rating Schedule in 1946 also stated that "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1946).

The only evidence of record at the time of the September 1946 
rating decision were the veteran's service medical records.  
Those records showed that the veteran lacerated his right 
wrist in April 1943 after he stumbled and pushed his right 
hand through a window.  A physical examination at that time 
revealed a 3-inch laceration of the right wrist, which 
severed the flexor tendons and resulted in complete paralysis 
of the right ulnar nerve.  When seen in November 1944, it was 
noted that the veteran experienced partial paralysis of the 
right hand, including partial loss of function of the 4th and 
5th fingers.  At his separation examination in January 1946, 
however, no neurological findings were reported.  In this 
regard, an examination revealed complete function of the 
flexors and tendons of the right hand, with no loss of 
sensation along the ulnar nerve pathway.  The only residual 
finding was a linear scar at the ulnar surface measuring 4 
inches in length, with no mention as to whether it was 
painful or tender. 

After reviewing the veteran's service medical records, the 
Board finds that the September 1946 rating decision which 
assigned a noncompensable evaluation for the veteran's 
disability due to residuals of a laceration of the right 
ulnar nerve was based on the correct facts as they were known 
at that time.  Applying DC 7804 and DC 8516 to the 
contemporaneous evidence that existed in September 1946 does 
not demonstrate that the veteran's disability due a 
laceration of the right ulnar nerve warranted a compensable 
evaluation.  Indeed, the Board recognizes that the veteran 
experienced paralysis of the 4th and 5th right fingers 
following the injury to his right ulnar nerve.  However, 
these symptoms apparently resolved at the time of his 
separation from active duty, as no neurological findings were 
shown during his January 1946 separation examination.  
Moreover, at no time was the residual scar characterized as 
tender or painful on objective demonstration.  Thus, there is 
simply no evidence of any undisputed, contemporaneous 
evidence showing that the veteran's laceration of the right 
ulnar nerve warranted a compensable evaluation at the time of 
the September 1946 rating decision.  Myler, 1 Vet. App. at 
575 (holding that the assignment of a disability rating can 
be grounds for CUE if it is later shown that the undisputed, 
contemporaneous medical evidence warranted assignment of a 
higher disability evaluation). 

The veteran's primary argument is that he should have been 
examined by VA in 1946.  The Board recognizes that, had the 
veteran's right wrist been examined at the time he filed his 
initial claim in 1946, clinical findings may have supported a 
compensable evaluation.  However, the veteran is simply 
arguing that the RO failed to assist him with the development 
of his claim.  The Court has consistently held that a breach 
of the duty to assist can never be grounds for CUE.  See 
Crippen and Caffrey, both supra.  It also appears that the 
veteran disagrees with the way the evidence was evaluated by 
the RO in September 1946.  At previously discussed, however, 
the mere disagreement with the way the evidence was evaluated 
can never constitute CUE.  See generally, Eddy v. Brown, 9 
Vet. App. 52 (1996).  In addition, CUE is not shown by the 
fact that a 30 percent evaluation was subsequently granted 
for the veteran's residuals of a laceration of the right 
ulnar nerve, as a determination concerning CUE must be based 
on the record and the law that existed at the time of the 
prior decision.  See Russell and Porter, both supra.

Accordingly, the Board must find that the September 1946 
rating decision was in accordance with acceptable rating 
judgment.  Although the RO in September 1946 may not have 
been as explanatory as it could have been, clearly, it was 
not shown that the evidence compelled a compensable 
evaluation for the veteran's right ulnar nerve disability.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann 
v. Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


ORDER

As the rating decision of September 23, 1946, which assigned 
a noncompensable evaluation for the veteran's service-
connected residuals of a laceration of the ulnar surface of 
the right wrist does not contain clear and unmistakable 
error, the appeal is denied. 





	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

